Citation Nr: 1205941	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  05-20 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for major depressive disorder, to include as secondary to service-connected gastroesophageal reflux disease (GERD).  


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel






INTRODUCTION

The Veteran served on active duty from April 1951 to March 1954.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).

In February 2007, the Board issued a decision which denied the Veteran's claim for service connection for a generalized anxiety disorder and major depressive disorder, to include as secondary to service-connected GERD.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By a March 2008 Order, the Court granted a March 2008 Joint Motion for Remand, vacating the Board's February 2007 decision and remanding the Veteran's claim for additional development and consideration by the Board.  

In December 2008, the Board remanded this claim for additional development pursuant to the March 2008 Court Order and Joint Motion for Remand.  

In a March 2010 rating decision, the RO granted the Veteran's claims for service connection for generalized anxiety disorder, to include as secondary to service-connected GERD, thereby constituting a full grant of the benefits sought on appeal.  Thus, as this issue was granted in full it is not in appellate status before the Board and need not be addressed further.  The Board also observes that, in March 2010 and August 2010 supplemental statements of the case, the RO also continued the denial of service connection for major depressive disorder, to include as secondary to service-connected GERD.  As such, this issue remains on appeal before the Board.  

In a November 2011 statement, the Veteran's attorney raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU), however, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for GERD, currently evaluated as 30 percent disabling.

2.  The satisfactory and probative evidence of record reflects that the Veteran's currently diagnosed major depressive disorder did not originate in service or for many years thereafter and is not related to any incident during active service.

3.  The satisfactory and probative evidence of record does not reflect that the Veteran's currently diagnosed major depressive disorder is directly related to service-connected GERD.


CONCLUSION OF LAW

The criteria for the establishment of service connection for major depressive disorder, to include as secondary to service-connected GERD, are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for service connection in the February 2004 rating decision, he was provided notice of the VCAA in August 2003.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  Thereafter, the Veteran received additional notice in March 2006 (a copy of which is contained in the Veteran's Virtual VA file) pertaining to the downstream disability rating and effective date elements of his claim with subsequent re-adjudication in March 2010 and August 2010 supplemental statements of the case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, private medical records, VA outpatient treatment reports, adequate VA examinations, and statements from the Veteran and his attorney.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  

The record shows that the Veteran has been afforded a VA examinations in November 2003, December 2005 and February 2009 in connection with the claim for service connection for major depressive disorder.  A November 2011 statement was provided by the Veteran's attorney after the claim had been remanded by the Board in December 2008 for a new VA examination to address the Veteran's major depressive disorder, which was provided in February 2009.  In the November 2011 statement, the Veteran's attorney furnishes a new theory of entitlement, stating that his anxiety had been treated with paxipam, diazepam, and clonazepam since at least 1983, which are benzodiazepines, known to cause or aggravate depression, and that it was at least as likely as not that the Veteran's depression, had been caused or aggravated by the medication he took for his service-connected anxiety disorder.  In support of this statement she had submitted some online treatise information regarding the relationship of benzodiazepines to depression.  The Board finds, however, that a new VA examination or medical opinion is not necessary in this case.  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  In this case, the Board finds, that while the Veteran's attorney has submitted treatise information which discusses the relationship between benzodiazepines and depression in the general context, such does not indicate that the Veteran's diagnosed major depressive disorder may be associated with his own prescribed medications for his service-connected generalized anxiety disorder, nor is this type of association capable of lay observation by the Veteran or his attorney.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Given the absence of any indication that major depression or the symptoms thereof may be associated with the medication the Veteran is taking for his service-connected generalized anxiety disorder, the Board finds that a new VA examination or opinion is not necessary in this case.  See id.  

Therefore, there is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his attorney have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

Initially the Board observes that the Veteran has been awarded service connection for generalized anxiety disorder, to include as secondary to service-connected GERD, by a March 2010 rating decision, and was assigned a 50 percent disability rating, effective June 20, 2003.  As such, this constitutes a full grant of the benefits sought on appeal for the Veteran's generalized anxiety disorder.  Therefore the issue remaining on appeal includes service connection for major depressive disorder, to include as secondary to service-connected GERD, which the Board will address in the decision below.  

In statements presented throughout the duration of the appeal, the Veteran has maintained that his current major depressive disorder is related to his service-connected GERD.  The Board notes that the Veteran does not allege, nor does the record reflect, that he first manifested a major depressive disorder during service, or that such disorder was otherwise related to service on a direct basis.  The Board observes that the Veteran is currently service-connected for GERD, evaluated as 30 percent disabling, effective October 16, 2001.  

Service medical records are negative for psychiatric complaints, treatment, or diagnoses.  A psychiatric clinical evaluation at his March 1954 separation examination was normal.

Private medical records dating back to April 1976 reflect that the Veteran suffered an industrial accident in February 1974 that resulted in a back injury and thereafter, private medical records from the early 1980's, collected in connection with the Veteran's worker's compensation claim, reflect psychiatric complaints.  

A March 1980 private psychiatric evaluation conducted by Dr. M.L.L. reflects that the Veteran reported a history of nervous difficulties becoming symptomatic and bothersome some time in 1975 in association with stomach distress and described some recurrent but very brief mood swings since leaving work in 1976, with periods of depression recurring every four to six weeks.  The Veteran was found to have a mild post-traumatic neurosis with features of both anxiety and reactive depression.  Dr. M.L.L. noted that there was no indication of any emotional illness prior to the Veteran's February 1974 back injury and that, both the anxiety and depressive symptoms appear to have occurred in reaction to the pain and disability created by the low back injury.  He concluded that the Veteran's post-traumatic neurosis must be recognized as causally related to the injury sustained in February 1974.  

In a December 1980 private examination conducted for the State of Ohio Industrial Commission by Dr. G.M.W. reflects that, while lifting a transmission onto a transmission jack in February 1974, the Veteran had a twist of his back and a sudden sharp pain across the low back.  The Veteran also reported a history of development changes in personality since the accident and that, after his forced retirement, two years after the accident, he began to show evidence of depression and feelings of being isolated, worry, and increased irritability.  The Veteran also noted his previous stomach difficulty, and ulcer he had in 1968, tended to recur.  He further indicated that he was seeing a psychiatrist, Dr. M.L.L., for the prior three months for depression and Dr. M.L.L. had stated that such was caused by his back problem.  The Veteran reported that his herniated disc with nerve root compression, heart problems, and stomach problems affected his nerves and he felt depressed and irritable.  Dr. G.M.W. noted at this time that the Veteran had a history prior to injury of a psychophysiologic reaction, namely, gastrointestinal (GI) with peptic ulcer and consequent vagotomy.  Dr. G.M.W. further observed that, in 1974, the Veteran experienced an injury at work as a truck mechanic and currently had low back syndrome.  It was also reported that the Veteran had an instance of coronary disease.  Dr. G.M.W. stated that the Veteran experienced changes in disposition, particularly since his forced retirement in 1976, and had feelings of isolation, depression, and uselessness.  He also found that such changes were characteristic of features of regression secondary to forced retirement.  He diagnosed the Veteran with post-traumatic neurosis with depression secondary to injury.  

In an October 1981 private psychiatric examination conducted for the Industrial Commission by Dr. A.L.D. reflects an impression of moderately severe post-traumatic delayed stress reaction including features of depression, anxiety, and sexual impotence.  Dr. A.L.D. further stated that, considering the Veteran's somewhat primitive background and lack of sophistication and security, he made a fairly good adjustment emotionally until the industrial injury in 1974, which directly caused his present emotional state.  

In a May 1987 letter, a private physician, Dr. J.D.R., stated that the Veteran was admitted to the Jewish Hospital in March 1987 with a diagnosis of post-traumatic stress disorder with features of depression, anxiety and panic reaction.  

VA medical records from December 2002 to September 2011 reflect that the Veteran has been variously treated for and diagnosed with psychiatric disorders, including depression, major depressive disorder, anxiety, generalized anxiety disorder, cognitive disorder, and post traumatic stress disorder (PTSD), which was noted as inactive.  

In May 2003, VA treatment records show that the Veteran's treating psychiatrist at VA, Dr. B.L., discussed the Veteran's military experiences with him, especially in regard to his gastric and other GI difficulty.  Dr. B.L. stated that there was very little doubt in his mind that the Veteran's depression and anxiety are directly related to his GI problems.  In June 2003, VA treatment records reflect that Dr. B.L. stated that the Veteran reviewed his military history at Dr. B.L.'s request because he had learned that the Veteran had been awarded service connection for stomach problems and Dr. B.L. was under the impression that the Veteran's anxiety and depressive symptoms are related to his medical problems.  At this time, the Veteran reported initially developing GI problems during his two years as an Army infantryman in West Berlin for two years.  Dr. B.L. noted that what was missing from the record was the relationship between the Veteran's anxiety and the development of GI symptoms in the first place and the subsequent depression over the persistence of symptoms necessitating at least three hospitalizations and radical surgical intervention.  He found that the Veteran's psychiatric difficulties included severe recurrent depression and persistent anxiety, episodic social isolation, withdrawal and hopelessness.  A week later, in June 2003, Dr. B.L. indicated that he had always felt that the Veteran was nervous and depressed largely as a result of his medical problems, but did not realize the depth and severity of his stomach problems, under the conditions they had appeared (i.e. while on duty in Berlin), and how his psychiatric disturbances were directly related to his military experiences.

In a November 2003 VA psychiatric examination, the Veteran reported that his depression began primarily after his industrial accident in 1974. He indicated that when he was forced to retire due to his medical difficulties, he had difficulty adjusting to the situation and noted the onset of depressive symptoms, including anhedonia, decreased interest and energy, suicidal ideation of a transient nature, and disrupted sleep.  With regard to anxiety, the Veteran stated that such was exacerbated by his industrial accident, however, he indicated that his anxiety initially began when he was stationed in Berlin.  After interviewing the Veteran and reviewing the claims file, the examiner noted the Veteran's current GERD and other stomach conditions, as well as his 1974 industrial accident when he injured his back.  He diagnosed the Veteran with generalized anxiety disorder and major depressive disorder.  The examiner found that the Veteran's depressive symptoms essentially began after his industrial accident in 1974.  He indicated that the industrial accident exacerbated symptoms of anxiety.  The examiner then reported that it would be difficult to state that the Veteran's GERD/ulcer disorder would be the cause of depression and anxiety.  The examiner further stated that the Veteran's anxiety preceded the onset of his GI problems on the basis of the history provided by the Veteran in that they occurred shortly after he began his tour in Berlin.  Therefore, the examiner opined that the Veteran's "GI complaints would at least likely NOT be the cause of his depression and anxiety."  

In April 2005, Dr. B.L. took note of the Veteran's industrial accident in 1974, the records dated in the 1980's, and the November 2003 VA examination report.  Dr. B.L. then stated that the Veteran's upper GI disease could be capable of affecting his emotions, causing him to feel more depressed and anxious than he ordinarily would.  Dr. B.L. also noted that, conversely, when the Veteran would feel anxious and depressed for reasons other than his upper GI disease, the record showed that he would feel it in his gut or his ulcer would act up.  

In December 2005, the Veteran was afforded another VA psychiatric examination by a different physician than the one who conducted the November 2003 VA examination.  The examiner noted that the Veteran and his wife were interviewed and the claims file and electronic VA medical records were reviewed in conjunction with the examination.  The examiner discussed in detail the Veteran's service medical records, VA treatment records, the records dated in the 1980's, and Dr. B.L.'s statements.  The Veteran denied receiving psychiatric treatment in service and the first psychiatrist he had ever seen was in the early 1970's following a work related back injury.  He reported having subsequent treatment for psychiatric disorders, including several psychiatric hospitalizations.  The Veteran was diagnosed with major depression, generalized anxiety disorder, and psychological symptoms affecting general medical condition.  The examiner found that the Veteran's prior records significantly supported his psychological distress as being initially caused by his back injury in February 1974.  He then concluded that the Veteran suffered from chronic anxiety and depression; however, his past medical and psychiatric records did not support that his current level of psychological distress is caused by or the result of his GI problems that originated in the military.  The examiner emphasized that, while Dr. B.L. had contended that the Veteran's depression and anxiety were secondary to his GI problems, his prior medical and psychiatric problems did not substantiate such and instead attributed his emotional distress as being caused by his industrial-related back injury in the 1970's.  The VA examiner further stated that the Veteran's psychological factors have influenced the course of his general medical conditions; however, there was no objective evidence to support Dr. B.L.'s contention that the Veteran's nervous condition was secondary to his GI problems.  Therefore, the examiner concluded that all of the evidence supports that the Veteran's current degree of anxiety and depression were not caused by or the result of a GI problem that occurred during his military service. 

In January 2006 and March 2006 VA outpatient treatment reports, Dr. B.L. reported that the Veteran was being followed for anxiety and depression in connection with severe upper GI problems.  

In a February 2009 VA psychiatric examination, the examiner noted that the Veteran's claims file was reviewed in its entirety, including service treatment reports, post military treatment reports, VA examinations, records relating back to his non-VA rating as totally and permanently disabled by a work related back injury, and secondary problems of depression and anxiety, and progress notes and letters from Dr. B.L.  The Veteran reported that while he was in the military he went to sick call for an ulcer, anxiety and depression but was only given antacids.  The examiner noted that the Veteran reportedly mentioned anxiety and depression but he did not get any treatment for these and they were not in his record.  The Veteran was diagnosed with major depressive disorder and generalized anxiety disorder.  The examiner found that the Veteran's generalized anxiety disorder had at least as likely as not been worsened by his GERD.  The examiner also found that it was less likely than not that the Veteran's major depressive disorder was proximately due to the Veteran's GERD.  He explained that at this examination, the Veteran asserted that GERD, anxiety, and depression all started at the same time, due to being in stressful circumstances in the military and that there were no signs of depression in the record until he filed for a disability claim with the State of Ohio Industrial Commission.  The examiner also pointed out that several doctors indicated that they felt that his depression was secondary to his work-related back injury and his resulting forced retirement from work.  He also found that all records suggested that there was a dramatic change after the Veteran was injured and had to retire.  Finally, the examiner opined that it was less likely than not that the Veteran's major depressive disorder had been chronically worsened by the Veteran's GERD.  He explained that, while there had likely been different points in the Veteran's life where his GERD was especially troublesome and contributed to his depression, making it worse, there was no evidence that his major depression had been chronically worsened or permanently aggravated/increased beyond the natural progression of the illness.  

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In considering the May 2003, June 2003, April 2005, January 2006 and March 2006 statements by Dr. B.L. and the November 2003, December 2005, and February 2009 VA examiners' opinions, the Board notes that the VA examiners' opinions were predicated upon a review of the claims file, including the service records, private medical records, and VA medical records.  In addition, the December 2005 and February 2009 VA examiners also reviewed Dr. B.L.'s treatment reports and opinions.  The VA examiners also provided extensive rationales to support their findings and conclusions, including citing relevant findings from the Veteran's medical records and Dr. B.L.'s treatment reports and opinions.  The Board finds these conclusions are consistent with the evidence of record and affords these opinions greater weight than the opinion provided by the Dr. B.L.'s treatment reports and opinions which failed to provide adequate rationales for any of his opinions and he did not have the opportunity review the claims file, specifically he was unable to review the private treatment reports with respect to the Veteran's worker's compensation claim in the early 1980's which discussed the Veteran's psychiatric symptoms with respect to his back injury in 1974.  Therefore the Board affords no probative value to the opinions furnished by Dr. B.L. and affords more probative value to the VA examiners' opinions and conclusions.  

The Veteran, through his attorney, has also submitted treatise information regarding the association between benzodiazepines and depression.  In a November 2011 statement, the Veteran's attorney reported that his anxiety had been treated with paxipam, diazepam, and clonazepam since at least 1983, which are benzodiazepines, known to cause or aggravate depression.  She also stated that it was at least as likely as not that the Veteran's depression, had been caused or aggravated by the medication he took for his service-connected anxiety disorder.  

After a review of the record, the Board concludes that entitlement to service connection for a major depressive disorder, to include as secondary to service-connected GERD, is not warranted.  In this regard, the Board finds that while the Veteran is currently diagnosed with major depressive disorder and is service-connected for GERD, the satisfactory lay and medical evidence of record does not demonstrate a nexus between his currently diagnosed major depressive disorder and either his active service or his service-connected GERD.  

The Board notes that service treatment reports are absent of any complaints or findings related to psychiatric symptoms or treatment during active service.  Thus, the evidence does not demonstrate that the Veteran's major depressive disorder had its onset during his active service.  

The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) (the Federal Circuit found that under 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  The Board must, however, weigh a Veteran's reports against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board acknowledges the Veteran's statement made to the February 2009 VA examiner that while he was in the military he went to sick call for an ulcer, anxiety and depression but was only given antacids.  Although lay persons are competent to provide evidence regarding injury and symptomatology, they are not competent to provide evidence regarding diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board finds that these statements made by the Veteran are competent.  The Board also acknowledges the statements made by the Veteran's attorney that it was at least as likely as not that the Veteran's depression had been caused or aggravated by the medication he took for his service-connected anxiety disorder, however these statements are a medical determination of etiology which she is not competent to make.  As such, the Board affords the statements by the Veteran's attorney regarding the etiology of his current major depressive disorder no probative value.  

The Board also finds, however, that the Veteran's statement made to the February 2009 VA examiner that while he was in the military he went to sick call for an ulcer, anxiety and depression but was only given antacids, while found to be competent, is not credible evidence as it is both internally inconsistent and inconsistent with the contemporaneous medical evidence of record during the period of this appeal.  See also McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).  In this regard, the Board notes that in the December 2005 VA examination, the Veteran stated that nothing severely stressful happened while he was in Germany.  As such, the Board finds the Veteran's statement that his depression began during his active service is internally inconsistent and not credible. Moreover, the Board notes that there is no record of in-service psychiatric complaints, treatment, or diagnoses or post service psychiatric complaints, treatment, or diagnoses from the time of the Veteran's March 1954 service discharge until after he was injured in an on-the-job accident in 1974.  Therefore his statement regarding the onset of depression during active service is also inconsistent with the contemporaneous medical evidence of record.  As such, this statement is afforded no probative value.  
      
The post-service medical evidence of record demonstrates that there is no evidence of a depression in the medical record until March 1980, approximately 26 years after the Veteran's separation from active service.  The Board also notes that Dr. B.L.'s treatment reports and opinions, as discussed above, have been afforded no probative weight in this claim.  Finally, based upon a review of the claims file, including the service records, Dr. B.L.'s treatment reports and opinions, and private and VA medical records, the November 2003, December 2005, and February 2009 VA examiners found that the Veteran's major depressive disorder was less likely than not caused by, the result of, proximately due to, or aggravated by the Veteran's service-connected GI problems.  

Finally, with respect to the treatise information submitted by the Veteran's attorney, the Board finds that, while this information discusses the relationship between benzodiazepines and depression in the general context, it does not provide any indication that the Veteran's diagnosed major depressive disorder may be associated with his own prescribed medications for his service-connected generalized anxiety disorder, nor is this type of association capable of lay observation by the Veteran or his attorney.  

As the Board has afforded more weight to the November 2003, December 2005, and February 2009 VA examiners' opinions, the evidence does not demonstrate any nexus between the Veteran's currently diagnosed major depressive disorder and either his active service or his service-connected GERD.  Accordingly, service connection for major depressive disorder, to include as secondary to service-connected GERD, is not warranted.  

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for major depressive disorder, to include as secondary to service-connected GERD, is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


